            Case 1:20-cv-06135-JPO Document 25 Filed 10/27/20 Page 1 of 1
                                                                             21st Floor
                                                                             1251 Avenue of the Americas
                                                                             New York, NY 10020-1104

                                                                             Katherine M. Bolger
                                                                             212-489-8230 tel
                                                                             212-489-8340 fax

                                                                             katebolger@dwt.com




                                                October 27, 2020

BY ECF

The Honorable J. Paul Oetken
United States District Judge for the
 Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

                   Re:      Hay v. New York Media LLC, et ano., No. 1:20-cv-06135 (JPO)

Dear Judge Oetken:

        We represent Defendants Kera Bolonik and New York Media LLC in the above-referenced
action and have now been retained to represent Defendant David Korzenik, as well. We write to
request that Mr. Korzenik’s time to respond to the complaint be extended until December 11, 2020.

        According to the proof of service at docket No. 24, Mr. Korzenik’s time to respond to the
complaint ends on November 10, 2020. Per this Court’s order dated October 18, 2020 (Dkt. No.
20), the response of Defendants Bolonik and New York Media LLC to the complaint is now due
on December 11, 2020. Mr. Korzenik seeks to extend his time to respond to the complaint to the
same date so that all Defendants can respond together. Jillian Weiss, counsel for Plaintiff, has
consented to this request. No previous request for an extension has been made by Mr. Korzenik.

       Accordingly, Mr. Korzenik requests that his time to respond to the complaint be extended
to December 11, 2020. Thank you for your consideration.

                                                       Respectfully submitted,

                                                       Davis Wright Tremaine LLP




                                                       Katherine M. Bolger
cc:      Counsel of Record (via ECF)




4816-1437-4096v.1 0099704-000035
